Norton, J.
The defendant was prosecuted for conducting in the city of St. Louis the business of an architect without first having taken ont a license as provided in an ordinance of said city. Judgment was rendered against him, which, on appeal to the St. Louis court of appeals, was affirmed, from which he has appealed to this court, and the only question involved ,in the appeal is the validity of the ordinance of the city which provides “that it shall not be lawful for any person to exercise within this city the business of * * * architect without a license therefor.”
It is claimed by counsel for the city that the validity of said ordinance is established by section twenty-six, article three, subdivision five, of the charter, which confers upon the mayor and assembly the power “to license, tax, and regulate, lawyers, doctors, doctresses, *130•«undertakers, dentists, auctioneers,” and after specifying .-about fifty other pursuits, avocations' and trades to ■which the charter provision applies, concludes with the following words: “and all other business, trades, avo- ■ cations or professions whatever.” On the other hand, it :is contended that architects are neither named in the «enumeration of avocations, 'which are required to be. licensed, nor embraced in the general words following the enumeration. The proposition so earnestly and ably pressed upon our attention by counsel in the oral argument that whenever general words follow particular words of description, the' general words do not enlarge the prior particular words, but are restricted in their application to classes similar to those specifically designated, is fully established by the authorities cited.
While we recognize the correctness of this rule, and using the language of Judge Bakewell, who delivered the ■opinion of' the court of appeals, “ must not enlarge the letter of the charter by giving it an equitable construe-" fion as in the case of a remedial statute ; but we are to construe it according to the intent of the framers, and that intent must be gathered from the language and object of the charter provisions, and giving that language, an interpretation neither strict nor strained. ' The words “ all other business, trades, avocations or professions whatever,” must not be wholly rejected. The maxim “ expressio unius est exelusio alterius ” is not to be so. applied that the city is to be held powerless to tax any calling, not expressly named in its charter by its proper name. We think that architects are, for the purpose of construction here, to be held as ejusdem generis with lawyers, doctors, dentists and artists, as exercising a. profession of technical character, for the useful exercise of which long and careful study, as well as some special-, experience is required. Lawyers and doctors belong to. the learned professions, strictly speaking; perhaps artists and architects do not; but, nevertheless,-neither. *131one profession nor the other is purely mechanical; and lawyers, doctors, architects and artists are all classed together as belonging to the liberal' professions, and are all ejusdem gener is in that respect. Judgment affirmed;
All concur.